DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on 12/30/2020 has been considered by Examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al (US 2016/0155967 A1) in view of Kong et al (US 2017/0031074 A1) and Song et al (US 2017/0147117 A1).

Claim 1, Lee (Fig. 1-29) discloses a foldable display device (Fig. 1-3; Paragraph [0072]) comprising:  
2a display panel (100; Fig. 5 and 16; Paragraph [0078]);  
3an input sensor (305; Fig. 16) directly disposed (Paragraph [0119]; wherein discloses “The touch electrode layer 305 may be formed on a surface of an outermost 
4an anti-reflector (200; Fig. 6 and 16) disposed on the upper surface of the input sensor (305; Fig. 16; wherein figure shows polarization layer 200 is form on the touch electrode layer 305), the anti-reflector (200; Fig. 6 and 16) 5comprising:  
6a polarizer (202; Fig. 6; Paragraph [0081]; wherein discloses a linear polarizer); and  
7at least one lower retarder (204; Fig. 6) disposed between the input sensor (300; Fig. 15) and the polarizer (202; Fig. 6);  
10a window (402; Fig. 16) disposed on the retarder (200; Fig. 16) and having an upper surface facing away from 11the retarder (402; Fig. 16; wherein figure shows outer hard coating layer is a surface facing away from the retarder); and  
12at least one adhesion member (503; Fig; 16; Paragraph [0105]) disposed between the input sensor (300; Fig. 16) and the window (402; Fig. 16), 
13wherein a thickness 14window is about 130 µm to about 540 µm (Paragraph [0092; wherein discloses thickness of hard coating layer).  
Lee does not expressly disclose 8an upper retarder disposed on the anti-reflector; 10and  
13wherein a thickness from the upper surface of the input sensor to the upper surface of the 14window is about 130 µm to about 540 µm.  

13wherein a thickness (300; Fig. 1) from the upper surface of the input sensor to the upper surface of the 14window is about 130 µm to about 540 µm (Paragraph [0082]; Paragraph [0103]; and Paragraph [0114]; wherein the combined thickness of the layers disclosed in Kong would fit within the claimed range).  
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify Lee’s foldable display device by applying a second retarder, as taught by Kong, so to use a foldable display device with a second retarder for providing an optical film having a thin thickness and improved durability (Paragraph [0009]).
Lee in view of Kong does not expressly disclose the upper retarder having a Young's 9modulus of about 4 GPa to about 100 GPa.
Song (Fig. 1-3) discloses the upper retarder (300; Fig. 1 and 2) having a Young's 9modulus of about 4 GPa to about 100 GPa (Paragraph [0064]).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify Lee in view of Kong’s foldable display device by applying a predetermined modulus, as taught by Song, so to use a foldable display device with a predetermined modulus for provide a flexible image display device capable of preventing an occurrence of curved cracks in a touch panel (Paragraph [0011]).

1Claim 2, Kong (Fig. 1-9) discloses wherein the upper retarder (120a; Fig. 1, 2, 4, and 5; Paragraph [0053]) has a thickness 2of about 1 µm to about 80 µm (Paragraph [0103]).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify Lee’s foldable display device by applying a second retarder, as taught by Kong, so to use a foldable display device with a second retarder for providing an optical film having a thin thickness and improved durability (Paragraph [0009]).

1Claim 3, Kong (Fig. 1-9) discloses wherein the at least one adhesion member (115a or 115b; Fig. 1) has a thickness of about 5 µm to about 100 µm (Paragraph [0114]).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify Lee’s foldable display device by applying a second retarder, as taught by Kong, so to use a foldable display device with a second retarder for providing an optical film having a thin thickness and improved durability (Paragraph [0009]).

41Claim 4, Lee (Fig. 1-29) discloses wherein the window (402; Fig. 15) has a thickness of about 30 µm to about 130 µm (Paragraph [0092]).

1Claim 13, Kong (Fig. 1-9) discloses wherein each of the upper retarder (120a; Fig. 5) and the 2lower retarder (120b; Fig. 5) comprises a base layer (520; Fig. 5) and a 
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify Lee’s foldable display device by applying a second retarder, as taught by Kong, so to use a foldable display device with a second retarder for providing an optical film having a thin thickness and improved durability (Paragraph [0009]).

1Claim 14, Lee (Fig. 1-29) discloses wherein 2the display panel (Fig. 15) comprises light emitting elements (100; Fig. 16 and 5; Paragraph [0077]) and a plurality of first thin films (302 and 300; Fig. 7 and 16) 3covering the light emitting elements (100; Fig. 15), and  
4the input sensor (300; Fig. 16 and 7) comprises conductive patterns (Paragraph [0084]) disposed on the plurality of thin films (302; Fig. 7) and 5at least one second thin film (304; Fig. 7) disposed on the conductive patterns (Paragraph [0084]).  

Claim 15, Lee (Fig. 1-29) discloses wherein at least a part of the conductive 43patterns has a mesh shape (Paragraph [0084]; wherein discloses copper metal mesh).  

Claims 5-12 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al (US 2016/0155967 A1) in view of Kong et al (US 2017/0031074 A1) and Song et al (US 2017/0147117 A1) as applied to claim 1 above, and further in view of Lee et al (US 2016/0291228 A1).

1Claim 5, Lee in view of Kong and Song discloses the foldable display device of claim 1.
Lee in view of Kong and Song does not expressly disclose wherein the polarizer has a polarization 2axis of substantially parallel to or substantially perpendicular to a folding axis of the foldable 3display device.  
Lee (Fig. 1-9) discloses wherein the polarizer (POL; Fig. 5B) has a polarization 2axis of substantially parallel to (RW and BW; Fig. 5B) or substantially perpendicular to (RW and BW; Fig. 5B) a folding axis of the foldable 3display device (Paragraph [0027]).  
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify Lee in view of Kong and Song’s foldable display device by applying light filtering, as taught by Lee, so to use a foldable display device with Lee for providing an organic light emitting diode display with enhanced reflection visual sensitivity in response to a viewing angle (Paragraph [0009]).

1Claim 6, Lee (US 2016/0291228 A1) (Fig. 1-9) discloses wherein the lower retarder (Fig. 1) comprises:  
2a positive dispersion type λ/2 retarder (300; Fig. 1; Paragraph [0069]); and  
3a positive dispersion type λ/4 retarder (200; Fig. 1; Paragraph [0063]), 
4wherein a slow axis of the positive dispersion type λ/2 retarder (300; Fig. 3) and a slow axis of the 5positive dispersion type λ/4 retarder (200; Fig. 3) are defined on an identical quadrant by the folding axis (Fig. 3) and 6a reference axis perpendicular to the folding axis (Fig. 5B).  


1Claim 7, Lee (US 2016/0291228 A1) (Fig. 1-9) discloses wherein an angle between a slow axis of 2the upper retarder (310; Fig. 3) and the polarization axis of the polarizer (410; Fig. 3) is about 10 degrees to 75 degrees (Paragraph [0066]).  
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify Lee in view of Kong and Song’s foldable display device by applying light filtering, as taught by Lee, so to use a foldable display device with Lee for providing an organic light emitting diode display with enhanced reflection visual sensitivity in response to a viewing angle (Paragraph [0009]).

1Claim 8, Lee (US 2016/0291228 A1) (Fig. 1-9) discloses wherein the lower retarder (200; Fig. 1) comprises a 2negative dispersion type λ/4 retarder (200; Fig. 1; Paragraph [0063]), and a slow axis of the lower retarder (200; Fig. 3) forms an angel of 3about 45 degrees (210; Fig. 3) with the polarization axis of the polarizer (400; Fig. 3).  
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify Lee in view of Kong and Song’s foldable display device by applying light filtering, as taught by Lee, so to use a foldable 

1Claim 9, Lee (US 2016/0291228 A1) (Fig. 1-9) discloses wherein the window (400; Fig. 1) comprises a base layer having a phase retardation of about 0 nm to about 500 nm at about 550 nm wavelength (Fig. 7B).  
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify Lee in view of Kong and Song’s foldable display device by applying light filtering, as taught by Lee, so to use a foldable display device with Lee for providing an organic light emitting diode display with enhanced reflection visual sensitivity in response to a viewing angle (Paragraph [0009]).

42Claim 10, Lee in view of Kong and Song discloses the foldable display device of claim 1.
Lee in view of Kong and Song does not expressly disclose wherein the polarizer has a polarization axis that forms an angle of about 45 degrees with respect to a folding axis of the foldable display 3device, and  
4wherein the lower retarder comprises a negative dispersion type λ/4 retarder.  
Lee (Fig. 1-9) discloses wherein the polarizer (POL; Fig. 5B) has a polarization axis that forms an angle of about 45 degrees (BW and RW; Fig. 5B) with respect to a folding axis of the foldable display 3device (Paragraph [0027]), and  
4wherein the lower retarder (200; Fig. 2) comprises a negative dispersion type λ/4 retarder (200; Fig. 1; Paragraph [0063]).  


1Claim 11, Lee (US 2016/0291228 A1) (Fig. 1-9) discloses wherein the window (400; Fig. 1) comprises a base 2layer having a phase retardation of about 500 nm or shorter at about 550 nm wavelength (Fig. 7B).  
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify Lee in view of Kong and Song’s foldable display device by applying light filtering, as taught by Lee, so to use a foldable display device with Lee for providing an organic light emitting diode display with enhanced reflection visual sensitivity in response to a viewing angle (Paragraph [0009]).

1Claim 12, Lee in view of Kong and Song discloses the foldable display device of claim 1.
Lee in view of Kong and Song does not expressly disclose wherein the upper retarder has a phase 2retardation of about 5000 nm to about 11000 nm at about a 550 nm wavelength.  
Lee (Fig. 1-9) discloses wherein the upper retarder (300; Fig. 1) has a phase 2retardation of about 5000 nm to about 11000 nm at about a 550 nm wavelength (Fig. 6).  
.

Claims 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al (US 2016/0155967 A1) in view of Song et al (US 2017/0147117 A1), Lee et al (US 2016/0291228 A1), and Kong et al (US 2017/0031074 A1).

Claim 16, Lee (Fig. 1-29) discloses a foldable display device (Fig. 1-3; Paragraph [0072]) comprising:  
2a display module (Fig. 5) having a display panel (100; Fig. 5 and 15; Paragraph [0078]) and an input sensor (305; Fig. 7 and 16) directly disposed (Paragraph [0119]; wherein discloses “The touch electrode layer 305 may be formed on a surface of an outermost layer of the display panel 100, for example, on a surface of the encapsulation layer 104, or when there is a protective layer outside the encapsulation layer 104, on a surface of the protective layer”) on the 3display panel (100; Fig. 16);  
4a first adhesion member (503; Fig. 16; 501; Fig. 11) connected to the display module (100a; Fig. 16; 100; Fig. 11);  
5an anti-reflector (200; Fig. 6, 11, and 16) connected to the first adhesion member (501; Fig. 11);  

7an upper retarder (204; Fig. 6) connected to the second adhesion member (502; Fig. 11);  
9a third adhesion member (503; Fig. 11) connected to the upper retarder (204; Fig. 6); and  
10a window (400; Fig. 11) connected to the third adhesion member (503; Fig. 11), 12wherein the anti-reflector (200; Fig. 6) comprises:  
13a polarizer (202; Fig. 6) disposed between the second adhesion member (502; Fig. 11) and the first adhesion 14member (501; Fig. 11);  and
13wherein a thickness 14window is about 130 µm to about 540 µm (Paragraph [0092]; wherein discloses thickness of hard coating layer).  
Lee does not expressly disclose the upper retarder having a Young's 9modulus of about 4 GPa to about 100 GPa.
Song (Fig. 1-3) discloses the upper retarder (300; Fig. 1 and 2) having a Young's 9modulus of about 4 GPa to about 100 GPa (Paragraph [0064]).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify Lee’s foldable display device by applying a predetermined modulus, as taught by Song, so to use a foldable display device with a predetermined modulus for provide a flexible image display device capable of preventing an occurrence of curved cracks in a touch panel (Paragraph [0011]).

15a positive dispersion type λ/2 retarder and a positive dispersion type λ/4 retarder 16disposed between the polarizer and the first adhesion member. 
Lee (Fig. 1-9) discloses the window (400; Fig. 1) having a phase 11retardation of about 0 nm to about 500 nm at about 550 nm wavelength (Fig. 7B; Paragraph [0088-0089]), and
15a positive dispersion type λ/2 retarder (300; Fig. 1; Paragraph [0069]) and a positive dispersion type λ/4 retarder (200; Fig. 1; Paragraph [0063]) 16disposed between the polarizer (400; Fig. 1) and the first adhesion member (100; Fig. 3; Paragraph [0059]). 
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify Lee in view of Song’s foldable display device by applying light filtering, as taught by Lee, so to use a foldable display device with Lee for providing an organic light emitting diode display with enhanced reflection visual sensitivity in response to a viewing angle (Paragraph [0009]).
Lee in view of Song and Lee does not expressly disclose 81317wherein a total thickness of the first adhesion member, the anti-reflector the second 18adhesion member, the upper retarder, and the third adhesion member, and the window is about 130 19µm to about 540 µm.  
Kong (Fig. 1-9) discloses 813wherein a total thickness (300; Fig. 1) of the first adhesion member (Paragraph [0017), the anti-reflector (300; Fig. 4) the second 18adhesion member (Paragraph [0017), the upper retarder (120a; Fig. 4; Paragraph 
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify Lee in view of Song and Lee’s foldable display device by applying a second retarder, as taught by Kong, so to use a foldable display device with a second retarder for providing an optical film having a thin thickness and improved durability (Paragraph [0009]).

Claim 17, Lee (US 2016/0291228 A1) (Fig. 1-9) discloses wherein the polarizer (POL; Fig. 5B) has a polarization 2axis of substantially parallel to (RW and BW; Fig. 5B) or substantially perpendicular to (RW and BW; Fig. 5B) a folding axis of the foldable 3display device (Paragraph [0027]).  
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify Lee in view of Song’s foldable display device by applying light filtering, as taught by Lee, so to use a foldable display device with Lee for providing an organic light emitting diode display with enhanced reflection visual sensitivity in response to a viewing angle (Paragraph [0009]).

1Claim 18, Lee (Fig. 1-29) discloses a foldable display device (Fig. 1-3; Paragraph [0072]) comprising:  
2a display module (Fig. 5) having a display panel (100; Fig. 5 and 16; Paragraph [0078]) and an input sensor (305; Fig. 7 and 16) directly disposed (Paragraph [0119]; 
4a first adhesion member (503; Fig. 16; 501; Fig. 11) connected to the display module (100a; Fig. 16; 100; Fig. 11), the first adhesion member (503; Fig. 16; 501; Fig. 11) having a lower surface facing the display panel (100a; Fig. 16; 100; Fig. 11);  
5an anti-reflector (200; Fig. 6 and 11) connected to the first adhesion member (501; Fig. 11);  
6a second adhesion member (502; Fig. 11) connected to the anti-reflector (200; Fig. 11);
7an upper retarder (204; Fig. 6) connected to the second adhesion member (502; Fig. 11);  
9a third adhesion member (503; Fig. 11) connected to the upper retarder (204; Fig. 6); and  
10a window (400; Fig. 11) connected to the third adhesion member (503; Fig. 11), and having an upper surface facing away from 11the retarder (402; Fig. 15; wherein figure shows outer hard coating layer is a surface facing away from the retarder),
12wherein the anti-reflector (200; Fig. 6) comprises:  
13a polarizer (202; Fig. 6) disposed between the second adhesion member (502; Fig. 11) and the first adhesion 14member (501; Fig. 11);  and
13wherein a thickness 14window is about 130 µm to about 540 µm (Paragraph [0092]; wherein discloses thickness of hard coating layer).  

Song (Fig. 1-3) discloses the upper retarder (300; Fig. 1 and 2) having a Young's 9modulus of about 4 GPa to about 100 GPa (Paragraph [0064]).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify Lee’s foldable display device by applying a predetermined modulus, as taught by Song, so to use a foldable display device with a predetermined modulus for provide a flexible image display device capable of preventing an occurrence of curved cracks in a touch panel (Paragraph [0011]).
Lee in view of Song does not expressly disclose the window having a phase 11retardation of about 0 nm to about 500 nm at about 550 nm wavelength, and
15 a negative dispersion type λ/4 retarder disposed between the polarizer and the first 18adhesion member. 
Lee (Fig. 1-9) discloses the window (400; Fig. 1) having a phase 11retardation of about 0 nm to about 500 nm at about 550 nm wavelength (Fig. 7B; Paragraph [0088-0089]), and
15 a negative dispersion type λ/4 retarder (200; Fig. 1) disposed between the polarizer (400; Fig. 1) and the first adhesion member (100; Fig. 3; Paragraph [0059]). 
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify Lee in view of Song’s foldable display device by applying light filtering, as taught by Lee, so to use a foldable display 
Lee in view of Song and Lee does not expressly disclose 81317wherein a thickness from the lower surface of the first adhesion member to the upper surface of the window is about 130 19µm to about 540 µm.
Kong (Fig. 1-9) discloses 81313wherein a thickness (300; Fig. 1) from the lower surface of the first adhesion member to the upper surface of the window is about 130 19µm to about 540 µm (Paragraph [0082]; Paragraph [0103]; and Paragraph [0114]; wherein the combined thickness of the layers disclosed in Kong would fit within the claimed range).  
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify Lee in view of Song and Lee’s foldable display device by applying a second retarder, as taught by Kong, so to use a foldable display device with a second retarder for providing an optical film having a thin thickness and improved durability (Paragraph [0009]).

Claim 19, Lee (US 2016/0291228 A1) (Fig. 1-9) discloses wherein a polarization 2axis of the (POL; Fig. 5B) is substantially parallel to (RW and BW; Fig. 5B) or substantially perpendicular to (RW and BW; Fig. 5B) a folding axis of the foldable 3display device (Paragraph [0027]), or form an angle of about 45 degrees (BW and RW; Fig. 5B) with the folding axis of the foldable display 4device (Paragraph [0027]).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify Lee in view of Song’s foldable display device by applying light filtering, as taught by Lee, so to use a foldable display 

1Claim 20, Lee (US 2016/0291228 A1) (Fig. 1-9) discloses wherein the window (400; Fig. 1) comprises a base 2layer having a phase retardation of about 500 nm or shorter at about 550 nm wavelength (Fig. 7B).  
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify Lee in view of Song’s foldable display device by applying light filtering, as taught by Lee, so to use a foldable display device with Lee for providing an organic light emitting diode display with enhanced reflection visual sensitivity in response to a viewing angle (Paragraph [0009]).

Response to Arguments
Applicant's arguments filed 12/30/2020 have been fully considered but they are not persuasive.
The Applicant argues with respect to claim 1 on pages 9-11 filed in the submitted response that the prior art reference of Lee et al (US 2016/0155967 A1) does not specifically discloses the limitation “an input senor directly disposed on the display panel and having an upper surface”.  
The Examiner respectfully disagrees with this argument. Lee is cited to teach multiple embodiments in which the layering of elements can be different but are still related to each other. Looking at Lee’s figure 16 and paragraph [0119] discloses an embodiment in which a touch electrode layer 305 (Fig. 7 and 16) is formed on the 
The Applicant argues with respect to claim 1 on pages 11-12 filed in the submitted response that the prior art reference of Kong et al (US 2017/0031074 A1) does not specifically discloses the limitation “an upper retarder disposed on the anti-reflector”. Also the Applicant argues that it would have not been obvious to the combined the two prior art reference on pages 11-13 of the submitted response.
The Examiner respectfully disagree with this argument. Specifically the prior art reference of Lee is silent about using two retarder layers. Lee clearly teaches at least one λ/4 phase plate within the stack of layers. In light this, the Examiner pointed to the prior art reference of Kong which teaches two separate retardation layers shown in figure 1, 2, and 4. Specifically elements 120a and 120b are two separate retardation layers disposed above the display layer 400. Therefore both references are related to the same field of endeavor of applying an optical film to a flexible, foldable, or bendable display device. See figures. 2 and 3 of Lee and Paragraph [0118] of Kong. Therefore modifying Lee’s embodiment of a single retarding layer to include two retarding layers at taught by Kong. The two retarding layer would then provide effectively accomplish the circularly polarized compensation function and may improve the display characteristics of the display device by forming an optical film with the polarization film 110 (Paragraph [0123]).

The Examiner respectfully disagrees with this argument. Specifically the combined reference of Lee and Kong are silent about a specific range of flexibility but none the less still disclosed to have flexibility. In light of this the Examiner pointed to the prior reference of Song et al (US 2017/0147117 A1). Song teaches a layering of touch electrodes 200, polarizing plate 300, and display panel 400 shown in figure 2 to have flexibility. Song claim 5 specifically claims the polarizing plate has an elastic modulus of 7 GPa or less. The Examiner agrees that Song does not cover the entire range of 4 GPa to about 100 GPa, but it still reads on a portion of the range which seem to a desired range in the prior art of 2 GPa to 7 GPa. Therefore based on this understanding, the examiner believes the limitation to be rejected at least on Song’s desired range 2 GPa to 7 GPa. Therefore all three references are related to the same field of endeavor of applying an optical film to a flexible, foldable, or bendable display device. See figures 2 and 3 of Lee, Paragraph [0118] of Kong, and See figure 2 of Song. Therefore modifying Lee in view Kong’s embodiment of a flexible optical film to apply a flexibility of 4 GPa to 7 GPa as taught by Song. The flexibility of 4 GPa to 7 GPa would then preventing an occurrence of curved cracks (Paragraph [0011]).

The Examiner respectfully disagrees with this argument. See response to claim 1 above.
The Applicant argues with respect to claim 5-12 are allowable based on being dependent from claim 1 on pages 14-15.
The Examiner respectfully disagrees with this argument. See response to claim 1 above.
The Applicant argues with respect to claim 16-20 are allowable based similar arguments of claim 1 on page 15. The Applicant further argues the prior art reference of Lee does not discloses “a third adhesion member connected to the upper retarder”.
The Examiner respectfully disagrees with this argument. See response to claim 1 above. The Examiner reads the claim limitation a third adhesion member connected to the upper retarder as being at least connected and not directly connected. Therefore figure 11 shows the element 503 is “connected” to element 300 which is “connected” to element 502 which is “connected” to element 200 which contains element 204. Therefore broadly reading the limitation of “connected” the elements 503 and 200 are connected. 
The Applicant argues with respect to claim 16-20 on page 15 that the prior art reference of Lee et al (US 2016/0291228 A1) does not disclose the limitation “the window having a phase retardation of about 0 nm to about 500 nm at about 550 wavelength”.
.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM J SNYDER whose telephone number is (571)270-3460.  The examiner can normally be reached on Monday-Friday 8am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh D Nguyen can be reached on (571)272-7772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Adam J Snyder/           Primary Examiner, Art Unit 2691                                                                                                                                                                                             	01/15/2021